 
Exhibit 10.14
 
EXECUTION COPY


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of September 27,
2011 (the “Assignment”), is entered into among Redwood Residential Acquisition
Corporation (the “Assignor”), Sequoia Residential Funding, Inc. (the
“Depositor”), Select Portfolio Servicing, Inc., as the servicer (the
“Servicer”), DLJ Mortgage Capital, Inc. (the “Servicing Rights Purchaser”) and
U.S. Bank National Association, not in its individual capacity but solely as
trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of September 1,
2011 (the “Pooling and Servicing Agreement”), among the Assignor, the Depositor
and the Assignee.
 
RECITALS


WHEREAS, the Assignor, the Servicing Rights Purchaser and the Servicer have
entered into a certain Flow Mortgage Loan Servicing Rights Sale and Servicing
Agreement, dated as of May 5, 2011 (the “Flow Sale and Servicing Agreement”),
and the Servicer is currently servicing certain mortgage loans (the “Mortgage
Loans”) under the Flow Sale and Servicing Agreement; and
 
WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) which are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Sale and Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and
 
WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Sale and
Servicing Agreement with respect to the Specified Mortgage Loans; and
 
WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:
 
1.           Assignment and Assumption.
 
(a)           Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Sale and Servicing Agreement to the extent
relating to the Specified Mortgage Loans, together with its obligations as
“Owner” (as such term is defined in the Flow Sale and Servicing Agreement) to
the extent relating to the Specified Mortgage Loans, and the Depositor hereby
accepts such assignment from the Assignor and assumes such obligations.

 
 

--------------------------------------------------------------------------------

 

(b)           Effective on and as of the date hereof, the Depositor hereby
sells, assigns, conveys and transfers to the Assignee all of its right, title
and interest in, to and under the Flow Sale and Servicing Agreement to the
extent relating to the Specified Mortgage Loans, together with its obligations
as “Owner” (as such term is defined in the Flow Sale and Servicing Agreement) to
the extent relating to the Specified Mortgage Loans, and the Assignee hereby
accepts such assignment from the Depositor.
 
(c)           Assignee agrees to be bound, as “Owner” (as such term is defined
in the Flow Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Flow Sale and Servicing Agreement relating to the Specified
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and Servicer all of Assignor’s
obligations as Owner thereunder in respect of the Specified Mortgage Loans.
 
2.
Recognition of the Assignee.

 
From and after the date hereof, subject to Section 3 below, the Servicer and
Servicing Rights Purchaser shall recognize the Assignee as the holder of the
rights and benefits of the Owner with respect to the Specified Mortgage Loans
and the Servicer will service the Specified Mortgage Loans for the Assignee as
if the Assignee and the Servicer had entered into a separate servicing agreement
for the servicing of the Specified Mortgage Loans in the form of the Flow Sale
and Servicing Agreement (as amended hereby) with the Assignee as the Owner
thereunder, the terms of which Flow Sale and Servicing Agreement are
incorporated herein by reference and amended hereby.  It is the intention of the
parties hereto that this Assignment will be a separate and distinct agreement,
and the entire agreement, between the parties hereto to the extent of the
Specified Mortgage Loans and shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto.
 
3.
Continuing Rights and Responsibilities.

 
(a)  Controlling Holder Rights.  The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the sections
of the  Flow Sale and Servicing Agreement listed below:
 
 
Flow Sale and Servicing Agreement:

 
Section
 
Matter
     
11.01, 5th, 7th and 8th ¶’s
 
Servicer to Act as Servicer; Subservicing.
     
11.13, 4th and 5th ¶’s
 
Title, Management and Disposition of REO Property.
     
11.20
  
Servicer Shall Provide Access and Information as
Reasonably Required.


 
2

--------------------------------------------------------------------------------

 
 
 (b)        Notwithstanding Sections 1 and 2 above, Assignor reserves its rights
under, and does not assign to Assignee or Depositor, the ongoing rights to take
action and the responsibilities of the Owner under the Sections of the Flow Sale
and Servicing Agreement listed below:
 
 
Flow Sale and Servicing Agreement:

 
Section
 
Matter
     
Addendum I
  
Regulation AB Compliance Addendum

 
(c)         In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Sale and Servicing Agreement referred to above and under
the following sections, at the times therein specified:
 
 
Flow Sale and Servicing Agreement:

 
Section
         
11.09
 
Transfer of Accounts.
     
11.16
 
Statements to the Owner.
     
Subsection 2.04
of Addendum I
 
Servicer Compliance Statement.
     
Subsection 2.05
of Addendum I
 
Report on Assessment of Compliance and Attestation.

 
(d)         If any Affiliate of the Depositor is no longer the Controlling
Holder under the Pooling and Servicing Agreement, then all rights and
responsibilities assumed by the Controlling Holder pursuant to Section 3(a)
shall terminate and revert to Assignee; provided, however, that the rights and
responsibilities assumed by the Controlling Holder under the 5th paragraph of
Section 11.01 of the Flow Sale and Servicing Agreement shall terminate in their
entirety as to the Specified Mortgage Loans.  Assignor will provide thirty (30)
days notice to the Servicer of any such termination.
 
4.
Amendment to the Flow Sale and Servicing Agreement.

 
The Flow Sale and Servicing Agreement is hereby amended as set forth in Appendix
A hereto with respect to the Specified Mortgage Loans.  The rights under the
Flow Sale and Servicing Agreement assigned to the Depositor and the Assignee
pursuant to this Agreement shall be under the Sale and Servicing Agreement as
amended as set forth in Appendix A.

 
3

--------------------------------------------------------------------------------

 
 
5.
Representations and Warranties.

 
(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.
 
(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).
 
6.
Continuing Effect.

 
Except as contemplated hereby, the Flow Sale and Servicing Agreement shall
remain in full force and effect in accordance with their terms.  This Assignment
constitutes a Reconstitution Agreement as contemplated in Section 32 of the Flow
Sale and Servicing Agreement and the Reconstitution Date shall be the date
hereof with respect to the Specified Mortgage Loans listed on Exhibit I on the
date hereof.
 
7.
Governing Law.

 
This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York.
 
8.
Notices.

 
Any notices or other communications permitted or required under the Flow Sale
and Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Sale and Servicing Agreement and shall be
sent to the Assignor and Assignee as follows:
 
Assignor:  Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, CA  94941
Attention: William Moliski


Assignee:  U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3D
St. Paul, Minnesota, 55107
Attention: Structured Finance – Sequoia Mortgage Loan Trust 2011-2
 
or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow Sale
and Servicing Agreement.

 
4

--------------------------------------------------------------------------------

 
 
9.
Counterparts.

 
This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.
 
10.
Definitions.

 
Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Sale and Servicing Agreement.
 
11.
Master Servicer.

 
The Servicer hereby acknowledges that the Assignee has appointed Wells Fargo
Bank, N.A. (the “Master Servicer”) to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Owner under the Flow Sale and Servicing Agreement to enforce the
obligations of the Servicer thereunder.  Any notices or other communications
permitted or required under the Flow Sale and Servicing Agreement to be made to
the Assignee shall be made in accordance with the terms of the Flow Sale and
Servicing Agreement and shall be sent to the Master Servicer at the following
address:
 
Wells Fargo Bank, N. A.
P.O. Box 98
Columbia, Maryland 21046
(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia,
Maryland  21045)
Attention: Sequoia Mortgage Trust 2011-2
 
or to such other address as may hereafter be furnished by the Master Servicer to
Servicer.  Any such notices or other communications permitted or required under
the Flow Sale and Servicing Agreement may be delivered in electronic format
unless manual signature is required in which case a hard copy of such report or
communication shall be required.
 
The Servicer further acknowledges that the Assignor has engaged the Master
Servicer to provide certain default administration and that the Master Servicer,
acting as agent of the Assignor, may exercise any of the rights of the Owner
retained by the Assignor in Section 3 above.
 
The Servicer shall make all distributions under the Flow Sale and Servicing
Agreement, as they relate to the Specified Mortgage Loans, to the Master
Servicer by wire transfer of immediately funds to:
 
Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #3970771416

Account Name: SAS Clearing
FFC: Account #83707500, Sequoia Mortgage Trust 2011-2
Certificate Distribution Account
 
 
5

--------------------------------------------------------------------------------

 
 
12. 
Rule 17g-5 Compliance.

 
The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2011-2” and an identification of the type of information being provided in the
body of such electronic mail.  The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider.  The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information
Provider.  None of the foregoing restrictions in this Section 12 prohibit or
restrict oral or written communications, or providing information, between the
Servicer , on the one hand, and any Rating Agency or NRSRO, on the other hand,
with regard to (i) such Rating Agency’s or NRSRO’s review of the ratings it
assigns to the Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the
Servicer as a residential mortgage master, special or primary servicer, or (iii)
such Rating Agency’s or NRSRO’s evaluation of the Servicer’s servicing
operations in general; provided, however, that the Servicer shall not provide
any information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.
 
13.
Successors and Assigns.



Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Sale and Servicing Agreement.  Upon the
closing of such transfer, the rights and obligations of Owner held by the
Assignor pursuant to this Assignment shall automatically terminate and the buyer
shall be deemed to possess all of the rights and obligations of Owner under the
Flow Sale and Servicing Agreement, provided, however, that the Assignor shall
remain liable for any obligations as Owner arising from or attributable to the
period from the date hereof to the closing date of such transfer.
 
[remainder of page intentionally left blank]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 
ASSIGNOR:
 
REDWOOD RESIDENTIAL ACQUISITION
CORPORATION
   
By:
 
Name:
 
Title:
     
DEPOSTIOR:
 
SEQUOIA RESIDENTIAL FUNDING, INC.
   
By:
 
Name:
 
Title:
     
ASSIGNEE:
 
U.S. BANK NATIONAL ASSOCIATION, not in
its individual capacity but solely as Trustee
   
By:
 
Name:
 
Title:
     
SERVICER:
 
SELECT PORTFOLIO SERVICING, INC.
   
By:
 
Name:
 
Title:
 


 
7

--------------------------------------------------------------------------------

 
 

     
SERVICING RIGHTS PURCHASER:
             
DLJ MORTGAGE CAPITAL, INC.
             
By:
       
Name:
       
Title:
         
Accepted and agreed to by:
           
MASTER SERVICER;
           
WELLS FARGO BANK, N.A.
           
By:
     
Name:
     
Title:
     


 
8

--------------------------------------------------------------------------------

 

EXHIBIT I
 
KEY
Primary Servicer
 
Primary Servicer Name
Servicing
Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Loan Number
sellernumber
Amortization Type
1
1000938
 
Select Portfolio Servicing
0.002500
   
1001863
 
1000000556
212432
1
2
1000938
 
Select Portfolio Servicing
0.002500
   
1001863
 
1000000853
212204
1
3
1000938
 
Select Portfolio Servicing
0.002500
   
1001863
 
1000000858
223208
1
4
1000938
 
Select Portfolio Servicing
0.002500
   
1001863
 
1000000878
222836
1
5
1000938
 
Select Portfolio Servicing
0.002500
   
1001863
 
1000000932
226409
1
6
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000555
2001707827
1
7
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000606
2153601039
1
8
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000626
3006612689
1
9
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000644
3006610638
1
10
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000646
6001600492
1
11
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000647
6004600154
1
12
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000648
2027601912
1
13
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000658
2151600924
1
14
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000770
2001708109
1
15
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000789
2153601081
1
16
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000793
2017604292
1
17
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000798
2097600717
1
18
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000826
2017604222
1
19
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000827
20631100094
1
20
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000838
2131700653
1
21
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000862
2036601577
1
22
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000887
2045700695
1
23
1000938
 
Select Portfolio Servicing
0.002500
   
1000536
 
1050000891
2073603392
1

 
KEY
Lien
Position
HELOC Indicator
Loan
Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
1
1
0
9
         
1
4
2
1
0
7
         
1
4
3
1
0
7
         
1
4
4
1
0
7
         
1
4
5
1
0
9
         
1
4
6
1
0
7
         
1
0
7
1
0
7
         
1
0
8
1
0
9
         
1
0
9
1
0
9
         
1
0
10
1
0
9
         
1
4
11
1
0
9
         
1
0
12
1
0
7
         
1
0
13
1
0
9
         
1
0
14
1
0
9
         
1
0
15
1
0
7
         
1
4
16
1
0
7
         
1
0
17
1
0
6
         
1
4
18
1
0
7
         
1
4
19
1
0
7
         
1
4
20
1
0
7
         
1
4
21
1
0
6
         
1
4
22
1
0
7
         
1
4
23
1
0
7
         
1
4

 
KEY
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
Hybrid Period of
Most Senior Lien (in
months)
Neg Am Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
1
0
     
207000.00
 
20110223
913000.00
0.052500
360
2
0
     
0.00
 
20110517
650000.00
0.052500
360
3
0
     
0.00
 
20110620
637500.00
0.053750
360
4
0
     
0.00
 
20110523
432000.00
0.052500
360
5
0
     
0.00
 
20110722
805000.00
0.052500
360
6
0
     
0.00
 
20110318
660000.00
0.055000
360
7
0
     
0.00
 
20110412
970000.00
0.052500
360
8
0
     
150000.00
 
20110524
770000.00
0.052500
360
9
0
     
0.00
 
20100826
524950.00
0.051250
360
10
0
     
0.00
 
20110126
767500.00
0.055000
360
11
0
     
0.00
 
20101221
705250.00
0.053750
360
12
0
     
0.00
 
20110523
763000.00
0.052500
360
13
0
     
0.00
 
20110504
1204000.00
0.053750
360
14
0
     
0.00
 
20110509
999650.00
0.053750
360
15
0
     
0.00
 
20110523
1650000.00
0.050000
360
16
0
     
0.00
 
20110502
938400.00
0.053750
360
17
0
     
0.00
 
20110517
999000.00
0.053750
360
18
0
     
0.00
 
20110612
848000.00
0.052500
360
19
0
     
0.00
 
20110526
496000.00
0.052500
360
20
0
     
0.00
 
20110518
551250.00
0.055000
360
21
0
     
0.00
 
20110524
1067500.00
0.053750
360
22
0
     
0.00
 
20110623
472000.00
0.052500
360
23
0
     
0.00
 
20110714
631200.00
0.052500
360

 
KEY
Original Term to
Maturity
First Payment Date
of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Current Loan
Amount
Current Interest
Rate
Current Payment
Amount Due
Interest Paid
Through Date
1
360
20110401
1
0
0
 
906647.41
0.052500
5041.62
20110901
2
360
20110701
1
0
0
 
647753.49
0.052500
3589.32
20110901
3
360
20110801
1
0
0
 
636068.10
0.053750
3569.82
20110901
4
360
20110701
1
0
0
 
430506.91
0.052500
2385.52
20110901
5
360
20110901
1
0
0
 
804076.64
0.052500
4445.24
20110901
6
360
20110501
1
0
0
 
656100.94
0.055000
3747.41
20110901
7
360
20110601
1
0
0
 
965520.18
0.052500
5356.38
20110901
8
360
20110701
1
0
0
 
767338.73
0.052500
4251.97
20110901
9
360
20101001
1
0
0
 
517378.10
0.051250
2858.28
20110901
10
360
20110301
1
0
0
 
761538.02
0.055000
4357.78
20110901
11
360
20110201
1
0
0
 
696819.88
0.053750
3949.20
20110901
12
360
20110701
1
0
0
 
760362.94
0.052500
4213.31
20110901
13
360
20110701
1
0
0
 
1199934.44
0.053750
6742.05
20110901
14
360
20110701
1
0
0
 
996274.47
0.053750
5597.75
20110901
15
360
20110701
1
0
0
 
1644027.50
0.050000
8857.56
20110901
16
360
20110701
1
0
0
 
935231.29
0.053750
5254.77
20110901
17
360
20110701
1
0
0
 
995626.16
0.053750
5594.11
20110901
18
360
20110801
1
0
0
 
846050.36
0.052500
4682.69
20110901
19
360
20110701
1
0
0
 
494285.73
0.052500
2738.93
20110901
20
360
20110701
1
0
0
 
549431.56
0.055000
3129.94
20110901
21
360
20110701
1
0
0
 
1063895.36
0.053750
5977.69
20110901
22
360
20110801
1
0
0
 
470914.83
0.052500
2606.40
20110901
23
360
20110901
1
0
0
 
630475.99
0.052500
3485.51
20110901

 
KEY
Current Payment
Status
Index Type
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial Interest Rate
Cap (Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
1
0
0
               
2
0
0
               
3
0
0
               
4
0
0
               
5
0
0
               
6
0
0
               
7
0
0
               
8
0
0
               
9
0
0
               
10
0
0
               
11
0
0
               
12
0
0
               
13
0
0
               
14
0
0
               
15
0
0
               
16
0
0
               
17
0
0
               
18
0
0
               
19
0
0
               
20
0
0
               
21
0
0
               
22
0
0
               
23
0
0
               

 
KEY
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   

 
KEY
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
1
     
0
         
0
2
     
0
         
0
3
     
0
         
0
4
     
0
         
0
5
     
0
         
0
6
     
0
         
0
7
     
0
         
0
8
     
0
         
0
9
     
0
         
0
10
     
0
         
0
11
     
0
         
0
12
     
0
         
0
13
     
0
         
0
14
     
0
         
0
15
     
0
         
0
16
     
0
         
0
17
     
0
         
0
18
     
0
         
0
19
     
0
         
0
20
     
0
         
0
21
     
0
         
0
22
     
0
         
0
23
     
0
         
0

 
KEY
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
1
 
281
1
2
0
 
7.00
12.60
3.70
1
2
 
214
1
2
1
 
9.50
6.00
0.00
1
3
 
415
3
1
1
 
3.00
 
0.00
1
4
 
290
1
2
0
 
10.90
 
0.00
1
5
 
456
1
2
1
 
2.60
 
8.10
1
6
 
42
1
2
0
 
9.60
8.00
0.00
1
7
 
83
2
2
0
 
7.10
15.10
0.00
1
8
 
164
1
2
0
 
7.00
10.20
3.00
1
9
 
463
1
2
1
 
30.00
 
6.00
1
10
 
80
1
2
0
 
8.10
 
2.00
1
11
 
228
1
2
0
 
7.50
 
4.00
1
12
 
394
2
2
0
 
0.20
 
0.00
1
13
 
265
1
2
0
 
8.00
11.00
11.00
1
14
 
195
1
2
0
 
1.30
 
0.75
1
15
 
440
1
2
1
 
13.00
8.00
0.00
1
16
 
171
1
2
0
 
8.60
 
0.00
1
17
 
307
1
2
0
 
0.50
 
0.00
1
18
 
66
2
2
0
 
0.50
 
0.00
1
19
 
390
1
1
0
 
0.10
 
0.00
1
20
 
45
1
2
1
 
17.00
 
0.00
1
21
 
398
1
1
1
 
2.00
 
0.00
1
22
 
72
1
2
0
 
3.00
3.00
0.00
1
23
 
210
2
2
0
 
1.80
 
0.00
1

 
KEY
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
1
20110825
           
718
727
 
2
             
775
   
3
             
732
   
4
             
737
   
5
             
773
   
6
20110825
           
764
779
 
7
             
781
   
8
             
738
   
9
20110825
           
804
801
 
10
20110825
           
723
755
 
11
20110825
           
813
789
 
12
             
770
   
13
             
773
   
14
             
780
   
15
             
783
   
16
             
748
   
17
             
802
   
18
             
778
   
19
             
761
   
20
             
796
   
21
             
733
   
22
             
751
   
23
             
779
   

 
 
KEY
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
1
                 
000000000000
2
                 
000000000000
3
                 
000000000000
4
                 
000000000000
5
                 
000000000000
6
                 
000000000000
7
                 
000000000000
8
                 
000000000000
9
                 
000000000000
10
                 
000000000000
11
                 
000000000000
12
                 
000000000000
13
                 
000000000000
14
                 
000000000000
15
                 
000000000000
16
                 
000000000000
17
                 
000000000000
18
                 
000000000000
19
                 
000000000000
20
                 
000000000000
21
                 
000000000000
22
                 
000000000000
23
                 
000000000000

 
KEY
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
1
   
10911.00
10433.00
0.00
15840.00
21344.00
37184.00
Y
5
2
   
20000.00
7466.55
0.00
0.00
27466.55
27466.55
Y
5
3
   
0.00
 
35615.00
 
0.00
35615.00
Y
5
4
   
9903.90
 
0.00
 
9903.90
9903.90
Y
5
5
   
19792.00
 
-742.00
 
19792.00
19050.00
Y
4
6
   
6667.00
7233.00
9776.00
0.00
13900.00
23676.00
Y
5
7
   
27228.00
1899.00
293.00
842.00
29127.00
30262.00
Y
5
8
   
0.00
19593.00
1957.00
-514.00
19593.00
21036.00
Y
5
9
   
24182.00
 
1355.00
 
24182.00
25537.00
Y
4
10
   
17250.00
 
13753.00
 
17250.00
31003.00
Y
5
11
   
33333.00
 
0.00
 
33333.00
33333.00
Y
5
12
   
33333.33
 
0.00
 
33333.33
33333.33
Y
5
13
   
6986.53
24150.00
0.00
0.00
31136.53
31136.53
Y
5
14
   
32924.00
 
-923.00
 
32924.00
32001.00
Y
5
15
   
40018.00
8571.00
0.00
0.00
48589.00
48589.00
Y
5
16
   
12500.00
 
12833.00
 
12500.00
25333.00
Y
5
17
   
31250.00
 
0.00
 
31250.00
31250.00
Y
5
18
   
18333.33
 
0.00
 
18333.33
18333.33
Y
5
19
   
15000.00
 
0.00
 
15000.00
15000.00
Y
5
20
   
36784.00
 
0.00
 
36784.00
36784.00
Y
5
21
   
0.00
 
40227.00
 
0.00
40227.00
Y
4
22
   
4555.03
10339.64
0.00
667.00
14894.67
15561.67
Y
5
23
   
17195.16
 
-112.46
 
17195.16
17082.70
Y
5

 
KEY
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
1
 
3
 
4
 
521169.52
8771.85
0.235904
 
1
2
 
3
 
4
 
192716.32
8214.08
0.299058
 
1
3
 
3
 
4
 
73702.67
9324.26
0.261807
 
1
4
 
3
 
4
 
69045.40
3916.82
0.395483
 
1
5
 
3
 
4
 
58366.48
7217.50
0.378871
 
1
6
 
3
 
4
 
149947.04
5847.75
0.246991
 
1
7
 
3
 
4
 
233426.01
8637.59
0.285427
 
1
8
 
3
 
4
 
166517.20
6957.61
0.330748
 
1
9
 
3
 
4
 
52785.57
4396.51
0.172162
 
1
10
 
3
 
4
 
153105.80
7612.74
0.245548
 
1
11
 
3
 
4
 
40187.91
7693.96
0.230821
 
1
12
 
3
 
4
 
331822.38
6666.00
0.199980
 
1
13
 
3
 
4
 
315836.13
8917.80
0.286410
 
1
14
 
3
 
4
 
1044175.26
8983.68
0.280731
 
1
15
 
3
 
4
 
953142.53
14099.89
0.290187
 
1
16
 
3
 
4
 
258242.43
10509.68
0.414861
 
1
17
 
3
 
4
 
269618.20
10445.79
0.334265
 
1
18
 
3
 
4
 
248958.37
8174.08
0.445859
 
1
19
 
3
 
4
 
248074.72
5738.12
0.382541
 
1
20
 
3
 
4
 
132126.37
8326.19
0.226354
 
1
21
 
3
 
4
 
204147.86
8074.05
0.200712
 
1
22
 
3
 
4
 
20586.11
6246.10
0.401377
 
1
23
 
3
 
4
 
83042.53
5202.33
0.304538
 
1

 
KEY
Percentage of Down
Payment from
Borrower Own
Funds
 
City
State
Postal Code
Property Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
1
0.000000
 
Mercer Island
WA
98040
7
1
 
1400000.00
3
20101229
2
100.000000
 
Bainbridge Island
WA
98110
7
1
812500.00
900000.00
3
20110511
3
100.000000
 
Spokane
WA
99206
1
1
850000.00
900000.00
3
20110517
4
100.000000
 
Portland
OR
97229
1
1
540000.00
545000.00
3
20110513
5
0.000000
 
Missoula
MT
59804
1
1
 
1015000.00
3
20110620
6
100.000000
 
DALLAS
TX
75229
1
1
880000.00
880000.00
3
20110311
7
100.000000
 
HUNTINGTON BEACH
CA
92648
7
1
1435000.00
1435000.00
3
20110404
8
0.000000
 
CHICAGO
IL
60613
1
1
 
1150000.00
3
20110418
9
0.000000
 
HEATH
TX
75032
7
1
 
715000.00
3
20100819
10
0.000000
 
FUQUAY VARINA
NC
27526
1
1
 
1100000.00
3
20101210
11
0.000000
 
ALLEN
TX
75013
7
1
 
895000.00
3
20101209
12
100.000000
 
BATON ROUGE
LA
70808
1
1
1090000.00
1130000.00
3
20110427
13
0.000000
 
ARCADIA
CA
91006
1
1
 
1720000.00
3
20110329
14
0.000000
 
UNIVERSITY PARK
TX
75225
1
1
 
1560000.00
3
20110421
15
100.000000
 
NEWPORT COAST
CA
92657
3
1
2200000.00
2200000.00
3
20110429
16
100.000000
 
SAN ANTONIO
TX
78257
7
1
1173000.00
1250000.00
3
20110426
17
100.000000
 
GLENCOE
IL
60022
1
1
1260000.00
1300000.00
3
20110428
18
100.000000
 
TERRELL HILLS
TX
78209
1
1
1060000.00
1100000.00
3
20110426
19
100.000000
 
DALLAS
TX
75287
7
1
620000.00
650000.00
3
20110511
20
100.000000
 
DESTIN
FL
32541
7
2
735000.00
750000.00
3
20110507
21
100.000000
 
PARADISE VALLEY
AZ
85253
7
1
1525000.00
1600000.00
3
20110512
22
100.000000
 
AUSTIN
TX
78731
1
1
590000.00
610000.00
3
20110607
23
40.520000
 
WINCHESTER
MA
1890
1
1
789000.00
790000.00
3
20110620

 
KEY
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
1
             
0.800000
0.652143
0
2
             
0.800000
0.800000
0
3
             
0.750000
0.750000
0
4
             
0.800000
0.800000
0
5
             
0.793103
0.793103
0
6
             
0.750000
0.750000
0
7
             
0.675958
0.675958
0
8
             
0.800000
0.669565
0
9
             
0.734196
0.734196
0
10
             
0.697727
0.697727
0
11
             
0.787989
0.787989
0
12
             
0.700000
0.700000
0
13
             
0.700000
0.700000
0
14
             
0.640801
0.640801
0
15
             
0.750000
0.750000
0
16
             
0.800000
0.800000
0
17
             
0.792857
0.792857
0
18
             
0.800000
0.800000
0
19
             
0.800000
0.800000
0
20
             
0.750000
0.750000
0
21
             
0.700000
0.700000
0
22
             
0.800000
0.800000
0
23
             
0.800000
0.800000
0

 
KEY
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
1
 
0
               
2
 
0
               
3
 
0
               
4
 
0
               
5
 
0
               
6
 
0
               
7
 
0
               
8
 
0
               
9
 
0
               
10
 
0
               
11
 
0
               
12
 
0
               
13
 
0
               
14
 
0
               
15
 
0
               
16
 
0
               
17
 
0
               
18
 
0
               
19
 
0
               
20
 
0
               
21
 
0
               
22
 
0
               
23
 
0
               

 
KEY
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
1
               
2
               
3
               
4
               
5
               
6
               
7
               
8
               
9
               
10
               
11
               
12
               
13
               
14
               
15
               
16
               
17
               
18
               
19
               
20
               
21
               
22
               
23
               

 
KEY
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
1
     
8
23
207000.00
3/1/2041
10911.00
2
     
9.5
6
0.00
6/1/2041
20000.00
3
     
3
 
0.00
7/1/2041
 
4
     
10.9
 
0.00
6/1/2041
9903.90
5
     
20
 
0.00
8/1/2041
19792.00
6
     
9.6
12
0.00
4/1/2041
6667.00
7
     
14
15.1
0.00
5/1/2041
27228.00
8
     
15
10.2
150000.00
6/1/2041
 
9
     
30
 
0.00
9/1/2040
24182.00
10
     
10
 
0.00
2/1/2041
17250.00
11
     
7.5
 
0.00
1/1/2041
33333.00
12
     
23
 
0.00
6/1/2041
33333.33
13
     
15
13
0.00
6/1/2041
6986.53
14
     
15
 
0.00
6/1/2041
32924.00
15
     
14
22
0.00
6/1/2041
40018.00
16
     
9.5
 
0.00
6/1/2041
12500.00
17
     
4
 
0.00
6/1/2041
31250.00
18
     
7
 
0.00
7/1/2041
18333.33
19
     
5
 
0.00
6/1/2041
15000.00
20
     
20
 
0.00
6/1/2041
36784.00
21
     
11
 
0.00
6/1/2041
 
22
     
12
15
0.00
7/1/2041
4555.03
23
     
1.8
 
0.00
8/1/2041
17195.16

 
KEY
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
   
10433.00
 
15840.00
Full
2 years
2 Months
2
   
7466.55
   
Full
2 years
2 Months
3
         
Full
2 years
2 Months
4
         
Full
2 years
2 Months
5
         
Full
2 years
2 Months
6
9776.00
 
7233.00
   
Full
2 years
2 Months
7
   
1899.00
   
Full
2 years
2 Months
8
   
19593.00
   
Full
2 years
2 Months
9
         
Full
2 years
2 Months
10
13753.00
       
Full
2 years
2 Months
11
         
Full
2 years
2 Months
12
         
Full
2 years
2 Months
13
   
24150.00
   
Full
2 years
2 Months
14
         
Full
2 years
2 Months
15
   
8571.00
   
Full
2 years
2 Months
16
 
12833.00
     
Full
2 years
2 Months
17
         
Full
2 years
2 Months
18
         
Full
2 years
2 Months
19
         
Full
2 years
2 Months
20
         
Full
2 years
2 Months
21
         
Full
2 years
2 Months
22
   
10339.64
667.00
 
Full
2 years
2 Months
23
         
Full
2 years
2 Months

 
 
 

--------------------------------------------------------------------------------

 
 
Field Number
Field Name
Field Description
Type of
Field
Data
Type
Sample
Data
Format
When
Applicable?
Valid
Values
Proposed
Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type

• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.

• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard



2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
I-1

--------------------------------------------------------------------------------

 

APPENDIX A
 
MODIFICATIONS TO THE FLOW SALE AND SERVICING AGREEMENT
 
1.           The definition of “Business Day” in Section 1 of the Agreement is
hereby deleted in its entirety and replaced with the following:
 
“Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the State of New York, the State of Utah or the State of California,
or the State of Maryland or the State of Minnesota, or (iii) a day on which
banks in the State of New York, the State of Utah or the State of California, or
the State of Maryland or the State of Minnesota are authorized or obligated by
law or executive order to be closed.”


 
2.
The definition of “Assumed Principal Balance” is hereby revised to read as
follows:

 
“Assumed Principal Balance:  As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”
 
 
3.
The definition of “Closing Date” is hereby revised to read as follows:

 
“Closing Date:  September 27, 2011, except with respect to the first paragraph
of Section 3 and the Bill of Sale and Servicer Acknowledgement(s).”
 
4.           The definition of “Cut-off Date” is hereby revised to read as
follows:
 
“Cut-off Date:  September 1, 2011, except with respect to the first paragraph of
Section 3 and the Bill of Sale and Servicer Acknowledgement(s).”
 
 
5.
The definition of “First Remittance Date” is hereby revised to read as follows:

 
 
“First Remittance Date:  October 25, 2011.”


 
A-1

--------------------------------------------------------------------------------

 

6.           Each of the following definitions is hereby inserted in Section 1
of the Agreement in its appropriate alphabetical order:
 
“Full Prepayment:  Any payment of the entire principal balance of a Mortgage
Loan that is received in advance of its scheduled Due Date and is not
accompanied by an amount of interest representing scheduled interest due on any
date or dates in any month or months subsequent to the month of prepayment.”
 
 “Partial Prepayment:  Any payment of principal on a Mortgage Loan, other than a
Full Prepayment, which is received in advance of its scheduled Due Date and is
not accompanied by an amount of interest representing scheduled interest due on
any date or dates in any month or months subsequent to the month of prepayment.”
 
“P&I Advance: As defined in Section 11.17.”
 
“Prepayment Interest Shortfall: As to any Remittance Date and any Mortgage Loan,
(a) if such Mortgage Loan was the subject of a Full Prepayment during the
related Principal Prepayment Period, the excess of one month’s interest
(adjusted to the Mortgage Loan Remittance Rate) on the Assumed Principal Balance
of such Mortgage Loan outstanding immediately prior to such prepayment, over the
amount of interest (adjusted to the Mortgage Loan Remittance Rate) actually paid
by the Mortgagor in respect of such Principal Prepayment Period, and (b) if such
Mortgage Loan was the subject of a Partial Prepayment during the related
Principal Prepayment Period, an amount equal to the excess of one month’s
interest at the Mortgage Loan Remittance Rate on the amount of such Partial
Prepayment, over the amount of interest actually paid by the Mortgagor in
respect of such Partial Prepayment during such Principal Prepayment Period.
 
“Principal Prepayment Period: As to any Remittance Date, the calendar month
preceding the calendar month in which such Remittance Date occurs.
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
7.
Subsection 11.01, fifth paragraph is revised to read as follows:


“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that (unless the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, and the modification is in accordance with the
previously agreed-upon customary procedures of the Servicer, which may change
from time to time, or industry-accepted programs, and the Servicer has
previously notified the Owner of such modification) the Servicer shall not enter
into any payment plan or agreement to modify payments with a Mortgagor lasting
more than six (6) months or permit any modification with respect to any Mortgage
Loan that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan, or accept substitute or additional collateral or release any
collateral for such Mortgage Loan.  Additionally, the Servicer shall not accept
any deed-in-lieu of, short pay-off, or sell any property, in which the sale
proceeds are less than the unpaid principal balance of the related Mortgage Loan
without previously notifying the Owner and providing the Owner with
justification for such action.   Further, unless the related Mortgage Loan is in
default or such default is, in the judgment of the Servicer, imminent, the
Servicer shall not defer or forgive the payment of any principal or interest or
change the outstanding principal amount (except to reflect actual payments of
principal) without previously notifying the Owner and providing the Owner with
justification for such action.  Any capitalization of arrearages of interest,
fees and expenses in excess of 10% of the outstanding unpaid principal balance
of the related Mortgage Loan immediately prior to the capitalization shall be
made only after the Servicer has notified the Owner and provided the Owner with
justification for the capitalization.   Without limiting the generality of the
foregoing, the Servicer in its own name or acting through subservicers or agents
is hereby authorized and empowered by the Owner when the Servicer believes it
appropriate and reasonable in its best judgment, to execute and deliver, on
behalf of itself or the Owner, all instruments of satisfaction or cancellation,
or of partial or full release and discharge, and all other comparable
instruments, with respect to the Mortgage Loans and the Mortgaged Properties and
to institute foreclosure proceedings or obtain a deed-in-lieu of foreclosure so
as to convert the ownership of such properties, and to hold or cause to be held
title to such properties, on behalf of the Owner pursuant to the provisions of
Subsection 11.13.  Notwithstanding anything to the contrary in the this
Agreement, the Servicer shall not make or permit any modification, waiver or
amendment of any term of a Mortgage Loan that could cause any REMIC holding such
Mortgage Loan to fail to qualify as a REMIC or result in the imposition of any
tax under Section 860F(a) or 860G(d) of the Code on any REMIC holding such
Mortgage Loan.”


8.           Subsection 11.04, first sentence of the first paragraph is revised
to read as follows:
 
“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Collection Accounts
(collectively, the “Collection Account”), titled “U.S. Bank National
Association, in trust for the holders of Sequoia Mortgage Trust 2011-2 Mortgage
Pass-Through Certificates.”

 
A-3

--------------------------------------------------------------------------------

 


9.           Subsection 11.04, subclause (f) of the second paragraph is revised
to read as follows:


“(f)        any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17 and 11.19.”


10.         The following new subclause (j) is added immediately following
subclause (i) thereof in Subsection 11.04:


“(j)         with respect to each Full Prepayment and each Partial Prepayment,
an amount (to be paid by the Servicer out of its own funds) equal to the
Prepayment Interest Shortfall; provided, however, that the Servicer’s aggregate
obligations under this paragraph for any month shall be limited to the total
amount of Servicing Fees actually received with respect to the Mortgage Loans by
the Servicer during such month.”
 
11.         Notwithstanding anything to the contrary in the Flow Sale and
Servicing Agreement, any Custodial Accounts established by the Servicer pursuant
to Subsection 11.04 of the Flow Sale and Servicing Agreement shall qualify as
Eligible Accounts as defined in the Pooling and Servicing Agreement.


12.         Subsection 11.05 is revised to read as follows:
 
“The Servicer shall, from time to time, withdraw funds from the Custodial
Account for the following purposes:
 
(a)          to make payments to the Owner in the amounts and in the manner
provided for in Subsection 11.15;
 
(b)          to reimburse itself for P&I Advances, the Servicer’s right to
reimburse itself pursuant to this subclause (b) with respect to any Mortgage
Loan being limited to related Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds and such other amounts as may be collected by the Servicer
from the related Mortgagor or otherwise relating to the Mortgage Loan, it being
understood that, in the case of any such reimbursement, the Servicer’s right
thereto shall be prior to the rights of the Owner with respect to such Mortgage
Loan;

 
A-4

--------------------------------------------------------------------------------

 

(c)           to reimburse itself for any unpaid Servicing Fees and for
unreimbursed Servicing Advances, the Servicer’s right to reimburse itself for
such unreimbursed Servicing Advances, pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicer’s right thereto shall be prior to the rights of the
Owner unless the Servicer is required to pay the Prepayment Interest Shortfall
pursuant to Subsection 11.15, in which case the Servicer’s right to such
reimbursement shall be subsequent to the payment to the Owner of such shortfall;
 
(d)          to reimburse itself for unreimbursed Servicing Advances and for
unreimbursed P&I Advances, to the extent that such amounts are nonrecoverable
(as certified by the Servicer to the Owner in an Officer’s Certificate) by the
Servicer pursuant to subclause (b) or (c) above;
 
(e)          to reimburse itself for P&I Advances and Servicing Advances that
were added to the outstanding principal balance of a Mortgage Loan in connection
with a modification of such Mortgage Loan to capitalize arrearages;
 
(f)           to reimburse itself for expenses incurred by and reimbursable to
it pursuant to Subsection 12.01;
 
(g)          to withdraw amounts to make P&I Advances in accordance with
Subsection 11.17;
 
(h)          to pay to itself any interest earned or any investment earnings on
funds deposited in the Custodial Account, net of any losses on such investments;
 
(i)           to withdraw any amounts inadvertently deposited in the Custodial
Account; and
 
(j)           to clear and terminate the Custodial Account upon the termination
of this Agreement.
 
Upon request, the Servicer will provide the Owner with copies of reasonably
acceptable invoices or other documentation relating to Servicing Advances that
have been reimbursed from the Custodial Account.


13.          (a)           Subsection 11.13 is revised by deleting the first
sentence and replacing it in its entirety with the following:


“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and Consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”


(b)           Subsection 11.13 is further revised to add the following
paragraphs at the end of the section:

 
A-5

--------------------------------------------------------------------------------

 


“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the Servicer’s expense) to the effect that the holding by the related trust
of such Mortgaged Property subsequent to such three-year period (and specifying
the period beyond such three-year period for which the Mortgaged Property may be
held) will not result in the imposition of taxes on “prohibited transactions” of
the related trust as defined in Section 860F of the Code, or cause the related
REMIC to fail to qualify as a REMIC, in which case the related trust may
continue to hold such Mortgaged Property (subject to any conditions contained in
such Opinion of Counsel), or (ii) the Owner (at the Servicer’s expense) or the
Servicer shall have applied for, prior to the expiration of such three-year
period, an extension of such three-year period in the manner contemplated by
Section 856(e)(3) of the Code, in which case the three-year period shall be
extended by the applicable period.  If a period longer than three years is
permitted under the foregoing sentence and is necessary to sell any REO
Property, the Servicer shall report monthly to the Owner as to progress being
made in selling such REO Property.


Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within a meaning of Section 860G(a)(8) of the Code, (ii)
subject to the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust or
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”
 
14.          Subsection 11.15, first paragraph is revised to read as follows:
 
“On each Remittance Date the Servicer shall remit by wire transfer of
immediately available funds to the account designated in writing by the Owner of
record on the preceding Record Date (a) all amounts credited to the Custodial
Account at the close of business on the related Determination Date, net of
charges against or withdrawals from the Custodial Account pursuant to
Subsection 11.05(b) through (h), plus (b) all amounts, if any, which the
Servicer is obligated to distribute pursuant to Subsection 11.17, minus (c) any
amounts attributable to Principal Prepayments received after the end of the
calendar month preceding the month in which the Remittance Date occurs, minus
(d) any amounts attributable to Monthly Payments collected but due on a Due Date
or Due Dates subsequent to the first day of the month in which the Remittance
Date occurs.

 
A-6

--------------------------------------------------------------------------------

 
 
Not later than each Remittance Date, the Servicer shall from its own funds
deposit in the Custodial Account an amount equal to the aggregate Prepayment
Interest Shortfall due to either Partial Prepayment or Full Prepayment, if any,
existing in respect of the related Principal Prepayment Period.”


15.          Subsection 11.16, first sentence of the first paragraph is revised
to read as follows:


“Not later than the tenth (10th) day of each month, the Servicer shall forward
to the Owner in an electronic format statements, in substantially the same forms
as, and providing the information described in, Exhibit 3 hereto; or as
otherwise mutually agreed to by Servicer and the Master Servicer.”


16.          Subsection 11.17 is revised to read as follows:


“Subsection 11.17           Advances by the Servicer.


On the Business Day immediately preceding each related Remittance Date, the
Servicer shall either (a) deposit in the Custodial Account from its own funds an
amount equal to the aggregate amount of all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date (each such advance, a
“P&I Advance”), (b) cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Subsection 11.17, used by the Servicer in discharge of any
such P&I Advance or (c) make P&I Advances in the form of any combination of (a)
or (b) aggregating the total amount of advances to be made.  Any amounts held
for future distribution and so used shall be replaced by the Servicer by deposit
in the Custodial Account on or before any future Remittance Date if funds in the
Custodial Account on such Remittance Date shall be less than payments to the
Owner required to be made on such Remittance Date.  The Servicer’s obligation to
make P&I Advances as to any Mortgage Loan will continue through the last Monthly
Payment due prior to the payment in full of a Mortgage Loan, or through the last
related Remittance Date prior to the Remittance Date for the distribution of all
other payments or recoveries (including proceeds under any title, hazard or
other insurance policy, or condemnation awards) with respect to a Mortgage Loan;
provided, however, that such obligation shall cease if the Servicer, in its good
faith judgment, determines that such P&I Advances would not be recoverable
pursuant to Subsection 11.05(d).  The determination by the Servicer that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicer, delivered to the Owner, which details the reasons
for such determination.  The Servicer shall not have any obligation to advance
amounts in respect of shortfalls relating to the Service members Civil Relief
Act and similar state and local laws.

 
A-7

--------------------------------------------------------------------------------

 


17.          The Flow Sale and Servicing Agreement is modified by adding a new
Subsection 11.25 which reads as follows:


“Subsection 11.25 Compliance with REMIC Provisions.


If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”


18.          The Flow Sale and Servicing Agreement is modified by replacing
Subsection 12.04 with the following:


“Subsection 12.04         Servicer Not to Resign.


The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer.  No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”


19.          Section 13.03 of the Flow Sale and Servicing Agreement is deleted
in its entirety.


 
A-8

--------------------------------------------------------------------------------

 